Citation Nr: 1816426	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  07-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic disability manifested by respiratory damage (respiratory disability), including as secondary to obstructive hydrocephalus. 


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.

After the Veteran's formal appeal, in May 2010, the Board issued a decision that in pertinent part denied service connection for a respiratory disability. The Veteran appealed that portion of the Board's decision to the US Court of Appeals for Veterans Claims (Court). In August 2011, the Court issued a Mandate that (in pertinent part) vacated the May 2010 Board decision with regard to that issue, and remanded that matter for readjudication. After remanding the current issue for additional development in March 2012 and in April 2013, the Board issued a decision in September 2014 that in pertinent part denied service connection for a respiratory disability. The Veteran appealed that portion of the Board's decision to the Court. In April 2015, the Court issued an Order that in pertinent part vacated the September 2014 Board decision with regard to that issue, and remanded that matter for readjudication again.

In September 2015 and August 2017, the issue was remanded by the Board again for additional development. The development has been complete and jurisdiction has returned to the Board. 


FINDING OF FACT

No currently diagnosed respiratory disability was first manifest during active duty, within a year of service or is shown to be etiologically related to any injury, disease, or event in service, or service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for respiratory disability have not been met. 38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify that have not been rectified. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

In regard to the duty to assist, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim"). This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C. § 5103A(b), (c), & (d).
  
The Veteran underwent a VA examination for his claim for a respiratory disability in September 2016. The Veteran's representative has raised concern as to the adequacy of the Veteran's September 2016 VA examination in an October 2016 letter. Their concerns were that VA examiner's opinion was inadequate based on the fact that certain testing could not be complete due to the Veteran's trach. The Board finds that the Veteran's examination was adequate for his claim. Although the examiner could not complete certain testing, the VA examiner reviewed the medical records, examined the Veteran, considered his complaints, provided a detailed report of his symptoms, and provided opinions supported by rationales. This examination is deemed adequate for adjudication purposes. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). No benefit would come from an additional examination. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for a disability, which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Although the September 2016 examiner determined this not to be a respiratory disability per se, giving the benefit of the doubt to the Veteran, the Board finds the Veteran has a current disability of chronic aspiration diagnosed as respiratory failure with tracheostomy in 2003. 

However, following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against service connection for the Veteran's claim on a chronic, direct or secondary basis. The reasons for this determination are explained below.

IIa. Service Connection - Chronic Disease

The Veteran's claim for a chronic respiratory disability cannot be granted service connection as a chronic disease. 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307 (2017). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's respiratory failure with tracheostomy is not considered a chronic disease under 38 C.F.R. 3.307. Although the Veteran has stated that is respiratory disability is a chronic disability that he had prior to this diagnosis in 2003, it is not one of the identified disabilities under 38 C.F.R. 3.307 and 3.309. Therefore, it does not meet the necessary criteria for the chronic presumption. Also, the condition was not noted within a year of completing his service. Therefore, the claim is denied on a chronic disease basis. 

IIb. Service Connection - Direct Basis 

The Veteran's claim was remanded in 2015 by the Board so that the Veteran's claim could be addressed on a direct basis.

For his direct claim, the Veteran claims that smoke exposure while fighting a fire in service in 1968 caused scarring in his lungs and lead to his current disability. At that point in his service the Veteran was serving as a fire protection specialist. Any symptomology he was feeling at the time was not reported, according to the Veteran, because he did not want to complain. He did not seek medical treatment for his symptoms until his brain tumor diagnosis in 2003. The Veteran's service treatment records are silent to any symptomology of a respiratory disability associated with tracheostomy. The Veteran's separation exam in March 1969 showed that clinical evaluation of the Veteran's lung and chest was normal.  Under the Notes section, the examiner wrote, "Examinee denies all other significant medical or surgical history." In the corresponding Report of Medical History, the Veteran specifically denied shortness of breath and pain or pressure in chest.

The Veteran was given a VA exam in September 2016. The examiner after a full examination and review of the Veteran's medical records opined that it was less likely than not that the Veteran's respiratory insufficiency was caused by his military service and it was actually part of the residuals of his obstructive hydrocephalus, and not due to any event or injury in service including the fire in 1968. 

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease [related to] service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).Therefore, the Board finds 2016 medical opinion to be probative and carry much weight in the deciding of this claim. 

Also, the Board notes the difference in time between the Veteran's claim and service as well. The Veteran left service in 1969 and did not file this claim until 2006. The passage of many years between service separation and any documentation of a disability tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Therefore, the Board finds that the evidence of record does not support that the Veteran's respiratory disability is related to service. Therefore, the claim for must be denied on a direct basis as well.

IIc. Service Connection - Secondary Basis

The Veteran has also claimed his respiratory disability is secondary to his obstructive hydrocephalus disability. However, service connection was not granted for the Veteran's hydrocephalus disability. The claim was denied by the Board in September 2015 and affirmed by the Court in October 2016 and therefore final. As such, any claim secondary to the Veteran's obstructive hydrocephalus must be denied. 

Therefore, the Board finds that the preponderance of the evidence weighs against granting the Veteran's claim. As such, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for chronic disability manifested by respiratory damage including as secondary to obstructive hydrocephalus is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


